Lane, J. (dissenting).
The plaintiff’s decedent was a patient in the open psychiatric ward of Montefiore Hospital. The open ward creates an environment for the patients in which the patient is encouraged to build up self-reliance. The goal is to effectuate rehabilitation more quickly. In the Montefiore open ward, the patient and the staff all wore regular street clothing. Doors were generally kept unlocked. Patients were on occassion authorized to take outdoor walks. A nurse was stationed at the entrance to the open ward to prevent patients from leaving the building without authorization. The decedent was admitted as a voluntary patient and, according to the hospital physicians, was not actively suicidal. As part of his treatment at one time, he was allowed to take daily walks outside the hospital for one or two hours.
The decedent eloped from the hospital premises on August 16, 1966 and some six hours later his body was found underneath a subway train.
Utilization of a concept such as the open ward is geared towards rehabilitation and recovery of the patients afforded *287that treatment. Certainly, prediction of the future course which mental illness may take involves professional judgment which is not without risk; however, such rehabilitative treatment should not therefore be frustrated since, on balance, the benefits to be derived outweigh the detriments (Centeno v City of New York, 48 AD2d 812, 813; Kardas v State of New York, 24 AD2d 789; Taig v State of New York, 19 AD2d 182, 183).
In the case at bar, therefore, the placement of the decedent in an open-ward situation based on accepted methods and the honest professional opinions of treating physicians should not be condemned or result in liability falling upon the treating physicians.
Regarding the care used in supervising the patients in the open ward, I only note that no evidence was introduced to indicate the method the decedent used to leave the hospital. Furthermore, it was not proven that increased supervision in consonance with an open-ward concept would have prevented his elopement. However, even if we accept the underlying assumption that the hospital was negligent in failing to prevent the patient from leaving the hospital, there is no proof that his leaving was the proximate cause of Ms death, which ingredient is a sine qua non for casting liability upon the hospital (Sheehan v City of New York, 40 NY2d 496, 501).
No evidence at all was adduced to show how the decedent ultimately ended up on the subway tracks. It is only by speculation that one could conclude that he jumped to the subway tracks, and an equally acceptable conclusion could be that he slipped or fell accidentally.
In the absence of evidence of lack of reasonable care on the part of the hospital (cf. Hirsh v State of New York, 8 NY2d 125, 127; Centeno v City of New York, 48 AD2d 812), and in the further absence of a showing of the decedent’s elopement as the proximate cause of his death, the complaint should be dismissed.
Accordingly, the judgment of the Supreme Court, Bronx County, in favor of the plaintiff, entered July 23, 1976 after a jury trial, should be reversed on the law and the complaint dismissed.
Murphy and Lupxano, JJ.„ concur with Silverman, J.; Stevens, P. J., and Lane, J., dissent as to the appeal from the judgment in an opinion by Lane, J.
Judgment, Supreme Court, Bronx County, entered on July *28823, 1976, modified, on the law and the facts, so as to reverse the judgment as against Montefiore Hospital and Medical Center and a new trial directed as to said defendant, and the jury’s findings on the special verdict are all vacated, and the judgment is otherwise affirmed, with $60 costs and disbursements of this appeal to abide the event.
Appeal from order of said court, entered on June 10, 1976, unanimously dismissed, as moot.